—Order unanimously affirmed with costs. Memorandum: Supreme Court properly granted that part of the motion of Stanley W. Dziuban, Jr., M.D. and Albany Cardiothoracic Surgeons, P. C. (defendants) seeking summary judgment dismissing the cause of action for medical malpractice. Defendants sustained their initial burden on the motion (see, Alvarez v Prospect Hosp., 68 NY2d 320, 325; Kremer v Buffalo Gen. Hosp., 269 AD2d 744, 745), and plaintiff failed to raise a triable issue of fact (see, Alvarez v Prospect Hosp., supra, at 327; Kremer v Buffalo Gen. Hosp., supra, at 745; Laribee v City of Rome [appeal No. 1], 254 AD2d 805; Horth v Mansur, 243 AD2d 1041, 1043). The court also properly granted that part of defendants’ motion seeking summary judgment dismissing the *940cause of action for lack of informed consent. Defendants sustained their initial burden by demonstrating that they elicited plaintiffs informed consent to the surgery, and plaintiff failed to raise a triable issue of fact (see, Dunlop v Sivaraman, 272 AD2d 570; Romatowski v Hitzig, 227 AD2d 870, 871, lv dismissed in part and denied in part 89 NY2d 915). (Appeal from Order of Supreme Court, Oneida County, Buckley, J.— Reargument.) Present — Pigott, Jr., P. J., Wisner, Kehoe and Balio, JJ.